Dismissed and Memorandum Opinion filed January 10, 2008







Dismissed
and Memorandum Opinion filed January 10, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00984-CV
____________
 
POLY-AMERICA, L.P. AND POLY-AMERICA, L.P. MEDICAL AND
DENTAL BENEFITS PLAN, Appellants
 
V.
 
THE METHODIST HOSPITAL AND SAN JACINTO METHODIST
HOSPITAL, Appellees
 

 
On Appeal from the
281st District Court
Harris County,
Texas
Trial Court Cause
No. 2007-05878
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed August 20, 2007.  On December 21, 2007,
appellant filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed January
10, 2008.
Panel consists of Justices Fowler, Frost, and Seymore.